DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/451286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
Claims 1-2 and 4-9 are allowable because the prior art of record does not disclose or make obvious a liquid ejecting apparatus comprising a controller that executes first control and second control, “wherein a speed at which the center portion of the meniscus moves toward the pressure chamber in the first control is lower than a speed at which the liquid column to be ejected moves toward the opening of the nozzle in the second control.”  It is this limitation, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claim 10 is allowable because the prior art of record does not disclose or make obvious a liquid ejecting method comprising a first step and a second step “wherein a speed at which the center portion of the meniscus moves toward the pressure chamber in the first step is lower than a speed at which the liquid column to be ejected moves toward the opening of the nozzle in the second step.”  It is this limitation, in combination with other features and limitations of claim 10, that makes these claims allowable over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853